451 F.3d 1092
Steven Martell COLLINS, Petitioner-Appellant,v.Bertram RICE; Attorney General of the State of California, Respondents-Appellees.
No. 01-56958.
United States Court of Appeals, Ninth Circuit.
Filed July 7, 2006.

Steven Martell Collins, Blythe, CA, pro se.
Karyn H. Bucur, Attorney at Law, Laguna Hills, CA, Erika Denice Jackson, Esq., AGCA-Office of the California Attorney General, Los Angeles, CA, for Respondents-Appellees.
Appeal from the United States District Court for the Central District of California, Los Angeles, D.C. No. CV-98-09329-TJH.
On Remand from the United States Supreme Court.
Before CYNTHIA HOLCOMB HALL, SIDNEY R. THOMAS, and RICHARD A. PAEZ, Circuit Judges.

ORDER

1
Pursuant to the opinion of the Supreme Court in Rice v. Collins, ___ U.S. ___, 126 S.Ct. 969, 163 L.Ed.2d 824 (2006), the judgment of the district court is affirmed. The mandate shall issue forthwith.